DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2012 has been entered.

Response to Amendment
In response to the amendment filed on September 28, 2022:
Claims 1, 10, and 19 are amended.
Claims 1-25 are pending.

Response to Arguments
In response to the remarks filed on September 28, 2022:
	Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-25 have been fully considered but are moot in view of a new ground of rejections presented hereon. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (Pub. No. US 2015/0358303, published on December 10, 2015; hereinafter Hui) in view of Murthy et al. (Pub. No. US 2018/0159731, published on June 7, 2018; hereinafter Murthy). 

Regarding claims 1, 10, and 19, Hui clearly shows and discloses a method for handling asynchronous event streams (Abstract); a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations of the method; and a computing system to implement the method, the computing system comprising: a non-transitory machine-readable storage medium having stored therein a rules engine; and a processor coupled to the non-transitory machine-readable storage medium, the processor to execute the rules engine (Figures 8B), the rules engine to implement the method, wherein the method comprising:
receiving, by a rules engine, at least a first event stream (at 104, a first feed item 300 of FIG. 3 comprising a first update 302 in the form of a record update having a first timestamp 308 of “10 minutes ago” is received at one or more servers practicing method 100A. The first update 302 includes content 304 indicating an “amount” field of a customer record named “Azzaria's Restaurants—300 Point of Sale Systems” has changed values from “$60,000 to $115,000.” The first update 302 also includes metadata 310 describing the changed in the field value, namely that a user “Alex Mandell updated this record.”, [0044]) and a second stream by a rules engine (at 108, a second feed item comprising a second update 312 of FIG. 3 having a second timestamp 316 of “5 minutes ago” is received. While FIG. 3 does not show the second feed item in separate form, the second feed item is illustrated and identified by reference numeral 412 in FIG. 4 and described in greater detail below. FIG. 3 demonstrates that second update 312 is associated with the same record as first update 302, namely “Azzaria's Restaurants . . . ”, and includes content indicating the “stage” field of the record moving from “Quote to Negotiation.”, [0045]) wherein events of the first event stream and of the second event stream are published asynchronously and convey information about operations occurring in the multi-tenant system (one or more additional feed items associated with the Azzaria's Restaurants record or another identifiable database record can be situated between the first feed item and the second feed item in a chronological sequence of feed items), [0046]); 
determining by pattern matching of the rules engine whether (i) a first topic and a first partition in data of events of the first event stream, or (ii) a second topic and a second partition in data of events the second event stream meet conditions of a rule (When two or more feed items published to a feed are determined to have a shared attribute, such as the feed items being associated with the same record of a business organization or associated with another entity such as a user or a group of an enterprise social networking system, the associated feed items can be automatically combined. The combining of feed items is also referred to herein as “clumping”, [0020]-[0022]. At 112, it is determined whether first feed item 300 and second feed item 412 are associated with the same record. In the example of FIG. 3, because both feed items are associated with the Azzaria's Restaurants records, method 100A proceeds to 116 at which a difference between first timestamp 308 of “10 minutes ago” and second timestamp 316 of “5 minutes ago” is ascertained to be 5 minutes. At 120, it is determined whether the difference between first timestamp 308 and second timestamp 316 of 5 minutes is less than or equal to a first designated threshold 324 of “10 minutes”, as specified by a processing rule 326 configured to be executed by a server, [0047]); and 
implementing by the rules engine the rule including a set of actions to modify data of one or more of the events of the second stream, in response to the data of the first event stream meeting the conditions the rule (At 124, first feed item 300 and second feed item 412 are combined to produce a representative feed item 328, shown in FIG. 3. The representative feed item 328 includes information characterizing first update 302 and second update 312 because content 304 of first update 302 and the content of second update 312 have been aggregated to produce representative feed item 328. Metadata 322 of representative feed item 328 has also been generated using metadata 310 of first update 302 and metadata of second update 312 to describe both updates. In the example of FIG. 3, metadata 322 informs a user viewing feed item 328 that both updates reported by feed item 328 are linked with the Azzaria's Restaurants record, [0048]).  
Murthy then discloses:
the event streams are associated with a multitenant system (the event decorator 1304 combines supplemental data with the event message streams in real-time as the event messages flow through the sessionizer system 1300, [0128]. The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL)); and
the rule is defined by a tenant of the multi-tenant system (The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL), [0140]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Murthy with the teachings of Hui for the purpose of managing event messages linked to different topics associated with a tenant within a multi-tenant framework to process associated event messages in a resource-efficient manner.
Regarding claims 2, and 11, Murthy further discloses the rules engine is implemented in a cluster node of a cluster computing environment (multiple CEP engines are deployed in a cluster and deployed on a number of devices. Example embodiments distribute the workload across the cluster of CEP engines, [0026]).  
Regarding claims 3, 12, and 20, Murthy further discloses: 
initiating, by a cluster configurator, a set of cluster nodes in a cluster computing environment (multiple CEP engines are deployed in a cluster and deployed on a number of devices. Example embodiments distribute the workload across the cluster of CEP engines, [0026]); and 
assigning, by the cluster configurator, each cluster node in the set of cluster nodes to process at least the first topic of an event management platform for a first tenant of the multi-tenant system (the sessionizer 1406 forwards the event message back into the sessionizer cluster ring 1226 over a different topic specifying the ActorId as the affinity key. The event is marked as being replayed to process ActorId. The sessionizer 1406 now creates a new session for the ActorId, [0146]).  
Regarding claims 4, and 13, Murthy further discloses configuring a payload router to route events from the event management platform to a respective cluster node in the set of cluster nodes according to the first topic and the first tenant (The relay agent module(s) 604 can be deployed as a cluster across datacenters. A group of the relay agents (not shown) can be configured to be an active ensemble. The remainder of the group is designated as observers. The relay agent module(s) 604 can be used as a message router/distributor. The producer devices and consumer devices publish messages through the relay agent module(s) 604 using a topic based address, [0086], [0093]-[0096]).
Regarding claims 5, and 14, Murthy further discloses: 
notifying, by a cluster monitor, a payload router and a set of cluster nodes to suspend activity (the producer-side stack 502 transmits event messages to the consumer-side stack 504. At interaction line 1006, the consumer-side stack 504 monitors upstream queue depth to detect slowness of the consumer application. At interaction line 1008, the consumer-side stack 504 senses that the upstream queue in the consumer messaging stack has built up beyond a first threshold value, and at interaction line 1010 it sends advisories to all producer devices to stop sending messages to the consumer side stack 504, [0102]-[0118]); 
updating, by the cluster monitor, cluster configuration to rebalance topic and tenant assignments across the set of cluster nodes (At interaction line 1012, the producer-side stack 502 reacts to the advisory message by rebalancing traffic destined to this consumer instance and distributing this traffic across the cluster ring, [0102]-[0118]); and 
notifying, by the cluster monitor, the payload router and the set of cluster nodes to restart operation with the updated cluster configuration (At interaction line 1020, the producer-side stack 502 resumes transmission of the event messages to the consumer-side stack 504, [0102]-[0118]).  
Regarding claims 6, and 15, Murthy further discloses: 
receiving by a cluster monitor a resource feedback from the multi-tenant system (the producer-side stack 502 transmits event messages to the consumer-side stack 504. At interaction line 1006, the consumer-side stack 504 monitors upstream queue depth to detect slowness of the consumer application. At interaction line 1008, the consumer-side stack 504 senses that the upstream queue in the consumer messaging stack has built up beyond a first threshold value, and at interaction line 1010 it sends advisories to all producer devices to stop sending messages to the consumer side stack 504, [0102]-[0118]); and  
Atty. Docket No.: 1031P4642US21 Patent Applicationdetermining whether resource usage for the cluster node is within thresholds set for cluster operation; and initiating a rebalancing of cluster nodes in response to the resource usage exceeding the thresholds (At interaction line 1012, the producer-side stack 502 reacts to the advisory message by rebalancing traffic destined to this consumer instance and distributing this traffic across the cluster ring, [0102]-[01188]).   
Regarding claims 7, and 16, Murthy further discloses receiving a notification to suspend activity from a cluster configurator or cluster monitor; and storing state of a declarative rules engine for a tenant to a shared storage (the consumer device 606 can provide advisories to indicate a state of the consumer device 606, such as the consumer device 606 is processing event messages slowly, lacks resources to process event messages, has a surplus of resources for its current workload, is requesting reinstating workload, and/or like conditions that indicate reducing or increasing the workload to the consumer device, [0088]).  
Regarding claims 8, and 17, Murthy further discloses receiving notification by a cluster node to resume activity with an updated configuration from a cluster configurator or cluster monitor; and restoring state by the cluster node for the declarative rules engine from the shared storage (When a node in the sessionizer cluster ring 1226 fails or a new node is added to the ring, traffic is rebalanced so that all the events flowing to that particular sessionizer node is now scheduled to other nodes in the cluster ring. As traffic enters other nodes, the session state associated with that event is restored from the distributed cache, [0152]).  
Regarding claims 9, and 18, Murthy further discloses routing events of each event stream by a payload router to a respective cluster node according to cluster configuration (distributing the workload across the cluster of CEP engines. Such an arrangement can provide a scalable system. The system can scale the cluster of CEP engines elastically so that as load increases new CEP engines can be added to the cluster dynamically without impacting the health (e.g., performance, network stability, etc.) of the cluster. The cluster can selfheal in case of a CEP engine failures or a specific instance becoming busy, [0026], [0152]).  
Regarding claim 21, Hui then discloses the set of actions organize the events of the first data stream relative to the events of the second data stream to form a merged data stream (Editing may include the selection of one or more live or stored video feeds in sequential order. This includes mixing and/or switching between live video feeds. For instance, the switching module 468A is configured to mix and/or switch live video feeds so that a live video feed is inserted before, after, or in between live video and/or additional content, [0048]-[0054]).
Regarding claims 22-23, Hui further discloses the set of actions adjust an order of events in the second data stream to align with an order of events in the first data stream according to the rule, or wherein the set of actions organize the events of the first data stream relative to the events of the second data stream to form a merged data stream (At 124, first feed item 300 and second feed item 412 are combined to produce a representative feed item 328, shown in FIG. 3. The representative feed item 328 includes information characterizing first update 302 and second update 312 because content 304 of first update 302 and the content of second update 312 have been aggregated to produce representative feed item 328. Metadata 322 of representative feed item 328 has also been generated using metadata 310 of first update 302 and metadata of second update 312 to describe both updates. In the example of FIG. 3, metadata 322 informs a user viewing feed item 328 that both updates reported by feed item 328 are linked with the Azzaria's Restaurants record, [0048]).
Regarding claim 24, Hui then discloses the set of actions adjust an order of events in the second data stream to align with an order of events in the first data stream during a defined timeframe (At 124, first feed item 300 and second feed item 412 are combined to produce a representative feed item 328, shown in FIG. 3. The representative feed item 328 includes information characterizing first update 302 and second update 312 because content 304 of first update 302 and the content of second update 312 have been aggregated to produce representative feed item 328. Metadata 322 of representative feed item 328 has also been generated using metadata 310 of first update 302 and metadata of second update 312 to describe both updates. In the example of FIG. 3, metadata 322 informs a user viewing feed item 328 that both updates reported by feed item 328 are linked with the Azzaria's Restaurants record, [0047]-[0048]).
Regarding claim 25, Hui further discloses the set of actions modify events from the second data stream in an event recordation system (At 124, first feed item 300 and second feed item 412 are combined to produce a representative feed item 328, shown in FIG. 3. The representative feed item 328 includes information characterizing first update 302 and second update 312 because content 304 of first update 302 and the content of second update 312 have been aggregated to produce representative feed item 328. Metadata 322 of representative feed item 328 has also been generated using metadata 310 of first update 302 and metadata of second update 312 to describe both updates. In the example of FIG. 3, metadata 322 informs a user viewing feed item 328 that both updates reported by feed item 328 are linked with the Azzaria's Restaurants record, [0047]-[0048]).
Claims 1, 10, and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Groman (Pub. No. US 2015/0043892, published on February 12, 2015) in view of Murthy and further in view of Hui. (Applicant is noted that all respective dependent claims are rejected similarly as presented above).

Regarding claims 1, 10, and 19, Groman clearly shows and discloses a method for handling asynchronous event streams (Abstract); a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations of the method; and a computing system to implement the method, the computing system comprising: a non-transitory machine-readable storage medium having stored therein a rules engine; and a processor coupled to the non-transitory machine-readable storage medium, the processor to execute the rules engine (Figures 4 & 8), the rules engine to implement the method, wherein the method comprising:
receiving, by a rules engine, at least a first event stream and a second stream by a rules engine (the live video may be captured by one or more witnesses of a live event (e.g., Tahrir Square demonstration), or of associated events, or the live video may follow a particular theme. The live video is then delivered to a channel by each of the contributors capturing the live video, [0039]); 

determining by pattern matching of the rules engine whether (i) a first topic and a first partition in data of events of the first event stream, or (ii) a second topic and a second partition in data of events the second event stream meet conditions of a rule (a criteria may include determining that a potential party has delivered a communication that is related to the topic, [0045]. The back-end server 460 provides a framework for the sourcing and editing of the video feeds (e.g., live). For instance, the sourcing and editing framework 460 includes a channel creation module 461 that is configured for providing a channel used to collect and edit videos associated with a topic, wherein the topic includes an event or related events, occurrences related to a theme, occurrences related to an affinity group, etc., as previously described, [0046]. Crowd sourcing may be used to identify which live video feeds are collected in a channel, in relation to an event, associated events, or events related to a theme. The crowd sourcing may be all members of the channel creation service, or one or more third party social media services. The identification may be performed using filter criteria on metadata associated with each of the collected live video streams. Thereafter, crowd sourcing may be utilized for determining which editing processes are then used to generate the edited video suitable for distribution, [0084]-[0087]); and 
implementing by the rules engine the rule including a set of actions to modify data of one or more of the events of the second stream, in response to the data of the first event stream meeting the conditions the rule (Framework 460 also includes an editing module 468 configured for editing of the plurality of captured and streamed feed, and generating an edited video. In still other embodiments, editing module 468 is configured to edit and generate any type of media content, such that the final product includes portions comprising one or more media formats. Editing may include the selection of one or more live or stored video feeds in sequential order. This includes mixing and/or switching between live video feeds. For instance, the switching module 468A is configured to mix and/or switch live video feeds so that a live video feed is inserted before, after, or in between live video and/or additional content. In addition, editing may include injecting additional content before, after, or in between the live video and/or other content. For instance, the additional content includes maps, images, title screen, other informational images, textual information, overlaid information, and/or additional information, [0048]-[0054]. The first and/or second video feed comprises additional content, as previously described, such as, information, maps, titles, supplemental information, video obtained from a third party platform, etc., [0068]. It is clear that video streams matching a topic are mixed, inserted before, after, or in between, e.g., segmenting a portion of a second video stream to inject into the middle of the first video stream to produce an edited video stream).  
Murthy then discloses:
the event streams are associated with a multitenant system (the event decorator 1304 combines supplemental data with the event message streams in real-time as the event messages flow through the sessionizer system 1300, [0128]. The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL)); and
the rule is defined by a tenant of the multi-tenant system (The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL), [0140]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Murthy with the teachings of Groman for the purpose of managing event messages linked to different topics associated with a tenant within a multi-tenant framework to process associated event messages in a resource-efficient manner.
Hui then discloses the events of the first event stream (at 104, a first feed item 300 of FIG. 3 comprising a first update 302 in the form of a record update having a first timestamp 308 of “10 minutes ago” is received at one or more servers practicing method 100A. The first update 302 includes content 304 indicating an “amount” field of a customer record named “Azzaria's Restaurants—300 Point of Sale Systems” has changed values from “$60,000 to $115,000.” The first update 302 also includes metadata 310 describing the changed in the field value, namely that a user “Alex Mandell updated this record.”, [0044]) and of the second event stream are published asynchronously (at 108, a second feed item comprising a second update 312 of FIG. 3 having a second timestamp 316 of “5 minutes ago” is received. While FIG. 3 does not show the second feed item in separate form, the second feed item is illustrated and identified by reference numeral 412 in FIG. 4 and described in greater detail below. FIG. 3 demonstrates that second update 312 is associated with the same record as first update 302, namely “Azzaria's Restaurants . . . ”, and includes content indicating the “stage” field of the record moving from “Quote to Negotiation.”, [0045]) and convey information about operations occurring in the multi-tenant system (one or more additional feed items associated with the Azzaria's Restaurants record or another identifiable database record can be situated between the first feed item and the second feed item in a chronological sequence of feed items.), [0046]);
determining by pattern matching of the rules engine whether (i) a first topic and a first partition in data of events of the first event stream, or (ii) a second topic and a second partition in data of events the second event stream meet conditions of a rule (at 112, it is determined whether first feed item 300 and second feed item 412 are associated with the same record. In the example of FIG. 3, because both feed items are associated with the Azzaria's Restaurants records, method 100A proceeds to 116 at which a difference between first timestamp 308 of “10 minutes ago” and second timestamp 316 of “5 minutes ago” is ascertained to be 5 minutes. At 120, it is determined whether the difference between first timestamp 308 and second timestamp 316 of 5 minutes is less than or equal to a first designated threshold 324 of “10 minutes”, as specified by a processing rule 326 configured to be executed by a server, [0047]); and 
implementing by the rules engine the rule including a set of actions to modify data of one or more of the events of the second stream, in response to the data of the first event stream meeting the conditions the rule (At 124, first feed item 300 and second feed item 412 are combined to produce a representative feed item 328, shown in FIG. 3. The representative feed item 328 includes information characterizing first update 302 and second update 312 because content 304 of first update 302 and the content of second update 312 have been aggregated to produce representative feed item 328. Metadata 322 of representative feed item 328 has also been generated using metadata 310 of first update 302 and metadata of second update 312 to describe both updates. In the example of FIG. 3, metadata 322 informs a user viewing feed item 328 that both updates reported by feed item 328 are linked with the Azzaria's Restaurants record, [0048]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Hui with the teachings of Groman, as modified by Murthy, for the purpose of merging feed data items related to a same record stored in a multi-tenant database to present information characterizing updates of the feed items within the database.

Pertinent Prior Art
The following references are deemed relevant to the claims: 
Kemp (Pub. No. US 2018/0260914) teaches automatically causing a following relationship to be established in an enterprise social networking system between a user and one or more customer relationship management (CRM) records. Responsive to determining that one or more properties associated with a first CRM record satisfies the one or more conditions, a user is caused to follow the first CRM record.
Weygandt et al. (Pub. No. US 2016/0182251) teaches processing data streams, e.g., to implement event flow programs in a manner that facilitate the co-existence of multiple independent event flow programs in a multi-tenant deployment. In various embodiments, an input data stream is partitioned into multiple primitive data streams that can be processed independently from each other, and portions of two or more primitive data streams are routed and combined to form a complex data stream.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                      December 14, 2022